t c memo united_states tax_court richard e blodgett jr and ora l blodgett petitioners v commissioner of internal revenue respondent docket no filed date richard e blodgett jr and ora l blodgett pro sese john r mikalchus for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether certain payments from the chelsea groton savings bank bank to petitioner richard blodgett were employee wages or self-employment_income for the reasons stated herein we find that mr blodgett was not an employee of the bank and is therefore liable for the deficiency in income_tax findings_of_fact petitioners resided in connecticut when they filed their petition they filed a joint income_tax return for the tax_year mr blodgett graduated from college in and took a job as a mining engineer in connecticut he continued working in the mining industry with various companies throughout the 1960s and 1970s over the years mr blodgett became involved in his community serving as president and on the board_of directors of the local rotary club one afternoon in date while mrs blodgett was home alone sitting at a picnic table in their yard the president of the groton savings bank1 pulled into the driveway the bank president had served with mr blodgett on the board_of directors at the rotary club he was impressed with mr blodgett’s work and conveyed to mrs blodgett that he wanted mr blodgett to serve on the board 1the groton savings bank later merged with the chelsea savings bank to become the chelsea groton savings bank the bank is a mutual community savings bank chartered in the state of connecticut in a mutual community savings bank is not a stock-issuing corporation rather it is a bank owned by members of the community who are represented by the bank’s board_of corporators the bank’s business involves taking deposits and making loans and investments however its earnings accrue entirely to the benefit of its depositors of trustees at the bank upon learning that mr blodgett would not be home until later that day the bank president thanked mrs blodgett for her time and asked if she would relay the message to her husband later that evening after mr blodgett returned home from his job at the local mining mill mrs blodgett informed him of the bank president’s peculiar visit earlier that day because mr blodgett was relatively unfamiliar with banking practices he did not understand why he would be considered for a position on the bank’s board_of trustees that same evening the bank president returned to speak with mr blodgett about the position while hesitant at first mr blodgett eventually accepted the offer and was elected a corporator and trustee of the bank on date i corporators as mentioned supra the bank is owned by members of the community who are represented by a board_of corporators the corporators oversee the actions of the board_of trustees establish the bylaws of the bank in compliance with its state charter and applicable state and federal laws and regulations and may petition for a special meeting of corporators at any time to consider and act on any corporate subject they are responsible for annually electing a sec_2corporators operate independently--they are not employees of the bank needed new corporators trustees and officers corporators may remove trustees at any time with or without cause they review the performance of the board_of trustees primarily at the annual meeting of the bank while the management of the bank has no control_over the actions of the corporators the bank’s bylaws provide that a corporator will be removed from his position after three consecutive unexcused absences from the annual meeting of the bank there is no mandatory_retirement_age for corporators finally corporators are paid a fee for corporator meetings which is set and approved by the board_of trustees in their corporate governance role ii the board_of trustees a trustee must be a corporator of the bank there can be no fewer than and no more than trustees trustees take an oath of office upon their election promising to faithfully discharge their duties as trustees including duties as committee members in the best interest of the bank and to the best of their ability the bank’s bylaws provide that a trustee shall discharge his duties in a manner trustees are elected for three-year terms and officers are elected for one- year terms 4the number of votes required to remove a trustee is unclear from the record respondent asserts in his pretrial memorandum and on brief that a majority vote is required to remove a trustee nowhere in the record do petitioners object to that assertion s he reasonably believes to be in the best interest of the corporation the bank treats the work of the board_of trustees and individual trustees as its own a meetings the bank bylaws require at least monthly meetings of the board_of trustees however special meetings may be called at any time by the president or the board_of trustees or as otherwise provided in the bylaws the bank president or the board_of trustees sets the agenda for the meeting the board_of trustees may add to the agenda of the meeting or at any time hold an executive session without the presence of the management members of the board_of trustees the bank provides board members with private meeting rooms banking publications and office supplies b responsibilities the board_of trustees operates independently from the management of the bank they are not directly involved in the bank’s day-to-day operations in compliance with the bank bylaws and applicable state and federal laws and regulations the board_of trustees approves the strategic vision strategy and policies of the bank supervises the management of the bank establishes committees of the board_of trustees signs certain documents of performance consent and confidentiality and keeps its work confidential the activities of the board_of trustees and individual trustees are examined by state and federal regulatory authorities for compliance with the bylaws and policies of the bank as well as applicable state and federal laws and regulations c compensation trustee’s fees are set and approved by the board_of trustees in their corporate governance role trustees are paid a set retainer fee plus additional set fees for board_of trustees meeting attendance committee meeting attendance and special duties on the board for example the following fees as applicable were paid to trustees during and monthly retainer--dollar_figure board meeting fee--dollar_figure lead director board meeting fee--dollar_figure secretary board meeting fee--dollar_figure and committee meeting fee--dollar_figure d continuing education the bank conducts yearly mandatory training and pays for continuing education for trustees in compliance with bank policy and applicable state and federal laws and regulations 5the board_of trustees establishes additional committees not mandated by state or federal_law in compliance with the bank bylaws e insurance and benefits the bank covers trustees with a trustee liability indemnification insurance_policy moreover the bank bylaws provide indemnification and reimbursement to trustees as well as officers and employees for reasonable expenses necessarily incurred by him her in connection with the defense or reasonable settlement of any_action suit or proceeding in which s he is made a party by reason of her his being or having been a trustee officer_or_employee of the corporation the bank provides trustees with life_insurance disability insurance and retirement benefits however the bank does not provide trustees with health insurance mr blodgett is fully vested in the bank’s trustee retirement_plan from which he receives a monthly pension check he makes no contributions to his ira or to any other pension profit-sharing or retirement plans by using earnings from the bank iii mr blodgett’s role mr blodgett has continued to live in the community served by the bank since initially being elected a trustee in he was reelected by the corporators 6the bank has a mandatory_retirement_age for trustees although they may resign at any time upon written notice to the bank upon retirement a trustee receives a defined monthly pension check for a defined number of years the trustee’s retirement_plan is separate and distinct from the bank’s employee defined_benefit_plan as a trustee every three years until his retirement from his trustee position on date before his retirement mr blodgett’s duties as trustee averaged fewer than hours per month his service on various committees of the board_of trustees over the years included a position as chairman of the audit committee he has not held himself out as a contractor to any person bank or organization for any services or products nor has he supplied any services or products as a contractor or under contract to any person bank or organization mr blodgett did not claim any_tax deductions for business_expenses as a corporator or trustee--the bank paid all expenses mr blodgett’s primary relationship with the bank was as a member of the board_of trustees he never received any financial services from the bank mr blodgett currently serves without fee as a member of the board_of trustees of the bank’s philanthropic foundation and he continues to serve as a corporator receiving an annual fee of dollar_figure 7mr blodgett has never received a loan or made a deposit with the bank although he does maintain a safe deposit box for which he pays dollar_figure annually iv the notice_of_deficiency mr blodgett served as a corporator and trustee of the bank in the bank issued mr blodgett a form 1099-misc miscellaneous income reporting nonemployee compensation of dollar_figure for his trustee services petitioners reported the nonemployee compensation on line of their timely filed joint income_tax return as other income however they did not report or pay any associated self-employment taxdollar_figure respondent issued a notice_of_deficiency to petitioners for the tax_year determining a deficiency in income_tax of dollar_figure arising from petitioners’ failure to pay self-employment_tax associated with mr blodgett’s trustee compensation 8aside from his services provided to the bank mr blodgett was retired in his primary employment before retiring in was as a mining engineer for u s silica co 9the bank classifies members of the board_of trustees as independent contractors 10petitioners have reported mr blodgett’s income from his position as trustee as other income not subject_to self-employment_tax every year since mr blodgett began his job as trustee the tax_year is the first year respondent has decided to challenge petitioners’ classification opinion section imposes a tax on the self-employment_income of every individual the term self-employment_income means the net_earnings from self- employment derived by an individual during any taxable_year sec_1402 the term net_earnings_from_self-employment means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions attributable thereto sec_1402 the term trade_or_business when used with reference to self-employment_income or net_earnings from self- employment has the same meaning as when used in sec_162 however the term trade_or_business does not include services performed by an individual as an employee sec_1402 under sec_3121 the term employee includes any individual who has the status of an employee under the common_law paragraphs and of sec_3121 describe other individuals who are considered employees regardless of their status under the common_law individuals described in those paragraphs are commonly referred to as statutory employees 119_tc_121 aff’d fed 11unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure appx 3d cir one such category of statutory employees consists of officers of corporations sec_3121 sec_31_3121_d_-1 employment_tax regs limits that category as follows b corporate officers --generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation a director of a corporation in his capacity as such is not an employee of the corporation respondent contends that mr blodgett’s trustee duties are substantially_similar to and serve the same essential purpose as the duties performed by a director on a board_of directors at another bank as a result respondent asserts that members of the board_of trustees should be classified for employment_tax purposes in exactly the same manner as members of a board_of directors are classified--as independent contractors under sec_31_3121_d_-1 employment_tax regs therefore respondent concludes mr blodgett’s earnings from his services as a trustee should be subject_to self-employment_tax conversely petitioners argue that there are substantial differences between a director and a trustee primarily that trustees act on behalf of the community while directors act on behalf of the shareholders trustees are not burdened with securities_and_exchange_commission laws and regulations that apply to stock corporations and trustees stand for election every three years by corporators while directors stand for election annually by shareholders petitioners believe these differences are enough to distinguish a director from a trustee for purposes of sec_31_3121_d_-1 employment_tax regs rather petitioners believe mr blodgett’s position is more analogous to that of an officer of the bank similar to a president or vice president the parties have not found any statute regulation irs ruling or caselaw that specifically characterizes the income earned from being a trustee on a board_of trustees of a community savings bank as income from self-employment or as income from being an employeedollar_figure for the following reasons we follow sec_12respondent fails to cite a single case where we have applied sec_31_3121_d_-1 employment_tax regs to conclude that a director is not an employee however respondent cites revrul_72_86 1972_1_cb_273 for the proposition that a bank trustee is not an employee we are not bound by revenue rulings and applying the standard enunciated by the supreme court in 323_us_134 the weight if any that we afford them depends upon their persuasiveness and the consistency of the commissioner’s position over time 133_tc_202 aff’d 679_f3d_1109 9th cir the revenue_ruling respondent cites addresses whether directors not bank trustees are in a trade_or_business under sec_162 moreover respondent has failed to identify any case citing revrul_72_86 supra since its publication nearly years ago for the foregoing reasons we do not find revrul_72_86 supra to be continued d -1 c employment_tax regs and apply our common_law rules to determine whether mr blodgett was an employee of the bank first sec_3121 and its accompanying regulations are very specific in defining statutory employeesdollar_figure while a director and a trustee are analogous in many ways sec_3121 and its accompanying regulations implicitly provide for an analysis of our common_law rules in the multitude of circumstances where individuals do not fall within one of the statutory definitions of an employee see sec_31_3121_d_-1 employment_tax regs second if an employer-employee relationship exists the parties’ designation or description of the relationship as anything other than that of employer and employee is immaterial jacobs v commissioner tcmemo_1993_570 sec_31_3121_d_-1 employment_tax regs respondent has failed to cite a single case where a taxpayer’s title as director determined his employment continued persuasive in this case 13for example sec_3121 defines an employee as any individual who performs services for remuneration for any person as an agent-driver or commission-driver engaged in distributing meat products vegetable products bakery products beverages other than milk or laundry or drycleaning services for his principal furthermore sec_31_3121_d_-1 employment_tax regs distinguishes a life_insurance salesman from a general insurance salesman we are hesitant to find that a trustee is the same as a director when sec_3121 seems to distinguish the milkman from the pizza delivery person classification in jacobs the taxpayer was a director officer and shareholder of several corporations while we recognized that a director in his capacity as such is not an employee under sec_31_3121_d_-1 employment_tax regs we went on to note that whether a director of a corporation is also an employee depends primarily on whether the director performs services for the corporation that ‘are not directorial in nature’ and on whether those services are performed in an employee capacity in other words we looked beyond the taxpayer’s job title of director and considered the facts and circumstances of his position in concluding that his services were performed in his capacity as an employee in addition to our preceding analysis we applied our common_law rules and found that the taxpayer was an employee finally sec_31_3121_d_-1 employment_tax regs explains that if an individual is an employee under the common_law analysis he is an employee whether or not he falls within one of the statutory_employee categories for the foregoing reasons we do not decide whether a trustee is the same as a director for purposes of sec_31_3121_d_-1 employment_tax regs rather we apply our common_law rules in making our determination i common_law employees the commissioner’s determinations are presumptively correct and taxpayers bear the burden of proving that those determinations are erroneous rule a 290_us_111 this principle applies to the commissioner’s determination that a taxpayer is an employee see 117_tc_263 if an employer- employee relationship14 exists its characterization by the parties as some other sec_31_3121_d_-1 employment_tax regs defines an employer- employee relationship as follows generally such relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is an independent_contractor relationship is of no consequence sec_31_3121_d_-1 employment_tax regs for purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employment ewens miller inc v commissioner t c pincite this court considers the following factors to decide whether a worker is a common_law_employee or an independent_contractor the degree of control exercised by the principal which party invests in work facilities used by the individual the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship of the parties believed they were creatingdollar_figure id pincite weber v 15in addition to addressing these common_law factors petitioners discuss factors listed in internal_revenue_service publication employment_taxes and publication 15-a supplement to publication circular_e employer’s tax guide in arguing that mr blodgett should be classified as an employee of the bank continued commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir no one factor dictates the outcome rather we must look at all the facts and circumstances of each case weber v commissioner t c at dollar_figure a degree of control the right to control is the crucial test to determine the nature of a working relationship id the degree of control is of great importance though not exclusive id an employer-employee relationship exists when the principal retains the right to direct the manner in which the work is to be done controls the methods to be used in doing the work and controls the details and means by which the desired result is to be accomplished 55_tc_142 to retain the requisite control_over the details of an individual’ sec_15 continued internal_revenue_service publications though aimed at explaining existing tax law to taxpayers do not have the force of law 57_fedclaims_264 the authoritative sources of federal tax law are the statutes regulations and judicial decisions they do not include informal irs publications 114_tc_184 furthermore many of the considerations in publication sec_937 and 15-a are embodied in our common_law factor test accordingly we do not specifically address petitioners’ publication and 15-a arguments 16moreover the court_of_appeals for the second circuit to which this case would be appealable considers many of the same or similar factors when classifying a worker as an employee or an independent_contractor see 980_f2d_857 2d cir see also 503_f2d_423 2d cir work the principal need not stand over the individual and direct every move made by the individual it is sufficient if the principal has the right to do so weber v commissioner t c pincite petitioners argue that trustees are controlled by the corporators the charter and bylaws and government regulators however our right to control test focuses on the principal’s right to control the worker the principal is the person for whom services are performed see sec_31_3121_d_-1 employment_tax regs the bank hires trustees to perform various oversight services therefore the bank is the principal while banking regulations may impose onerous restrictions on the banking industry trustees do not perform services on behalf of bank regulators accordingly we do not consider the restrictions imposed by bank regulators when conducting our right to control analysis the bank is owned by members of the community who are represented by corporators corporators oversee the trustees and the trustees supervise the bank’s management corporators also establish the bank’s bylaws and have the power to elect and remove trustees trustees operate independently from the bank’s management accordingly only the corporators could theoretically control the trustees however we believe the corporators’ right to remove a trustee is significantly tempered for the following reasons all trustees are corporators any corporator not a trustee because of reaching the mandatory_retirement_age generally meets only once a year to review the bank’s performance no corporator could unilaterally remove a trustee--trustees may be removed only by vote and there is no indication in the record that a trustee was ever removed by the corporators accordingly we do not believe the corporators had any meaningful control_over the trustees therefore this factor strongly supports a finding that mr blodgett was not an employee of the bank b investment in facilities the fact that a worker provides his or her own tools generally indicates independent_contractor status ewens miller inc v commissioner t c pincite citing 900_f2d_49 5th cir in addition maintenance of a home_office is consistent with independent_contractor status rosato v commissioner tcmemo_2010_39 lewis v commissioner tcmemo_1993_635 if on the other hand the worker performs all work at an office furnished by the principal he may be an employee levine v commissioner tcmemo_2005_86 the bank provides board members with private meeting rooms banking publications and office supplies mr blodgett did not have a home_office or provide any of his own supplies this factor weighs in favor of classifying him as an employee c opportunity for profit or loss the opportunity for profit or loss indicates nonemployee status 64_tc_974 rosato v commissioner tcmemo_2010_39 if a person performing a service undertakes a substantial cost for example by employing and paying his own laborers he may be an independent_contractor unites states v silk 331_us_704 mr blodgett’s compensation depended primarily on the number of meetings he attended--he had no opportunity for profit or loss this factor weighs in favor of classifying mr blodgett as an employee d principal’s right to discharge employers typically have the right to terminate employees at will ellison v commissioner t c pincite as discussed supra while corporators could remove a trustee by vote there were significant impediments to doing so we believe this factor supports a finding that mr blodgett was not an employee of the bank e principal’s regular business performing work that is part of the principal’s regular business is indicative of employee status simpson v commissioner t c pincite rosato v commissioner tcmemo_2010_39 the bank’s regular business involved taking deposits and making loans and other investments trustees were not directly involved in the bank’s day-to-day operations but they were generally responsible for approving the strategic vision and policy matters petitioners argue that the trustees’ oversight function furthered the regular business of the bank neither party cites any case regarding this factor we do not believe the trustees’ work is part of the bank’s regular business the bank’s trustees perform an intermittent oversight function--they are not involved in the daily operations of taking deposits and making loans this factor does not support a finding that mr blodgett was an employee f permanency of relationship permanency of a working relationship is indicative of an employer-employee relationship rosemann v commissioner tcmemo_2009_185 in contrast a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner t c pincite respondent argues that mr blodgett has a transitory relationship with the bank because trustees were elected to three-year terms and corporators could remove trustees by vote petitioners believe a trustee’s three-year appointment supports a finding of an employer-employee relationship because the bank’s management who are considered employees of the bank are elected only to one-year terms as discussed supra there were significant impediments to removing a trustee furthermore we are hesitant to find mr blodgett’s trustee position to be transitory not only because mr blodgett was reelected to his trustee position every years for over years but also because the bank’s management who are employees are appointed only to one-year terms accordingly this factor weighs in favor of classifying mr blodgett as an employee g relationship the parties believed they were creating courts have considered the relationship the parties believed they were creating simpson v commissioner t c pincite mr blodgett attests that when he joined the bank in he was told by the bank president to treat his compensation as regular incomedollar_figure mr morelli the current vice president and chief financial officer of the bank testified that he had been employed by the bank for years and that the trustees had been classified as independent contractors as far as i can remember he also testified that the bank consulted certified public accountants in determining that trustees were not employees of the bank mr blodgett never received a form_w-2 wage and tax statement nor did he ever have social_security_tax withheld from his trustee compensation rather he 17while we do not question mr blodgett’s credibility there is no evidence in the record supporting this assertion received a form 1099-misc reporting his trustee income as nonemployee compensation we believe the foregoing indicates that the bank did not intend to create an employer-employee relationship see eg eren v commissioner tcmemo_1995_555 aff’d 180_f3d_594 4th cir moreover mr blodgett knew or should have known that the bank did not consider him an employee accordingly this factor does not weigh in favor of classifying mr blodgett as an employee h additional consideration sec_31_3121_d_-1 employment_tax regs provides that a director is not an employee bank trustees and directors are both primarily responsible for setting monitoring and or approving the company’s general objectives and policiesdollar_figure as discussed supra while we do not decide whether a bank trustee is the same as a director under sec_31_3121_d_-1 employment_tax regs we believe the substantial similarities between the two in these circumstances support a finding that mr blodgett was not an employee of the bank 18the parties agree that the primary differences between the roles of trustees and directors are trustees act on behalf of the community while directors act on behalf of shareholders and trustees have less responsibility than directors we do not believe either of these differences provides a meaningful distinction for purposes of our common_law factor analysis iii conclusion while there are three factors weighing in favor of classifying mr blodgett as an employee and four factors weighing in favor of classifying mr blodgett as an independent_contractor the degree of control that the principal exercises over the worker is the crucial test in making the employer-employee determination see 538_us_440 rosato v commissioner tcmemo_2010_39 furthermore the substantial similarities between mr blodgett’s role and the role of a director strongly favor a finding that mr blodgett was not an employee of the bank giving due consideration to the totality of the facts presented we conclude that mr blodgett was not an employee of the bank and is therefore liable for the deficiency in income_tax for the tax_year in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
